United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-1874
                                   ___________

Repoleon Gilbert,                     *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Marshall Dale Reed, Warden, Cummins * Eastern District of Arkansas.
Unit; Robert Long, Food Manager,      *
Cummins Unit; Bruce Collins,          *     [UNPUBLISHED]
Assistant Warden, Cummins Unit,       *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: September 5, 1997
                              Filed: September 19, 1997
                                  ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

      Repoleon Gilbert, an Arkansas inmate, appeals from the district court’s1 order
granting summary judgment in favor of defendant prison officials in his 42 U.S.C.
§ 1983 action. After review of the record and the parties& briefs on appeal, we



      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendation of the Honorable
H. David Young, United States Magistrate Judge for the Eastern District of Arkansas.
conclude that the judgment of the district court was correct, and that an extended
opinion would have no precedential value.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-